Lowe, C. J.
This suit was commenced in October, 1859, upon a contract entered into on the 11th of March, 1858, between the parties, for the building of a school house in what *470was then known under the school law of the Code as “School District No.-l of Nevada township, Story county, Iowa.” Upon, the hearing a motion was made to dismiss the cause, for the reason that there was no such body or party, as the defendant, known to the law. This motion prevailed, and the correctness of the court’s decision- upon it, is the only question made for the consideration of this court.
The new school- law of 1858, passed by the Legislature and Board of Education, was in force at the commencement of this suit; .and had abolished the school districts organized under the Code, and established a new' system by which a civil township was constituted a district, with- corporate powers to hold property, make contracts in relation to building school houses, or other subjects, divide itself into sub-districts, sue and be sued &c., &c., and to audit and allow claims, even those remaining unsettled under the old law. And as all rights and liabilities accruing under the old law are expressly saved, to the end that they may be duly enforced, it would seem to follow as a necessary consequence, not to say legal propriety, that, although the plaintiff’s contract was made under the old law, he should have enforced it against the corporation or district which the law makes liable if the claim is a valid one.
The motion was properly sustained, and the judgment is affirmed.